


110 HR 6315 IH: To authorize United States participation in, and

U.S. House of Representatives
2008-06-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6315
		IN THE HOUSE OF REPRESENTATIVES
		
			June 19, 2008
			Ms. Moore of
			 Wisconsin (for herself, Mr.
			 Israel, Mr. Frank of
			 Massachusetts, and Mr.
			 Shays) introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To authorize United States participation in, and
		  appropriations for the United States contribution to, an international clean
		  technology fund, and for other purposes.
	
	
		1.International clean
			 technology fund
			(a)In
			 generalThe Bretton Woods
			 Agreements Act (22 U.S.C. 286–286oo) is amended by adding at the end the
			 following:
				
					64.Clean technology
				fund
						(a)Contribution
				authorityThe Secretary of
				the Treasury may contribute on behalf of the United States $400,000,000 to a
				fund which meets the requirements of subsection (b) (in this section referred
				to as the Fund).
						(b)RequirementsThe
				requirements of this subsection are as follows:
							(1)AdministrationThe
				Fund is established and administered by the Bank.
							(2)PurposeThe
				purpose of the Fund is to promote accelerated deployment in developing
				countries of technologies designed to reduce greenhouse gas emissions by
				providing funds, primarily through multilateral development banks to promising
				projects in developing countries.
							(3)Coordination with
				the United Nations Framework on Climate Change
								(A)In
				generalThe Bank is required to operate the Fund in a manner that
				is fully consistent and supportive of the United Nations Framework on Climate
				Change (in this paragraph referred to as the UNFCCC).
								(B)Termination of
				operationsThe Bank is
				required to take necessary steps to conclude the operations of the Fund
				(including by not entering into new agreements for contributions to the Fund)
				on the commencement of operations of an international clean technology fund
				provided for the UNFCCC, unless the UNFCCC provides for continuation of the
				operations.
								(4)Authority to
				hold undisbursed funds in interest-bearing accountsPending
				disbursement from the Fund of amounts provided under this section, the Bank has
				the authority to hold the amounts in interest-bearing accounts of the
				Fund.
							(c)Limitations on
				authorization of appropriationsFor the contribution authorized by
				subsection (a), there are appropriated not more than $400,000,000 for fiscal
				year 2009.
						(d)Support of zero
				carbon and cleaner technologiesThe Secretary of the Treasury
				shall seek to ensure that—
							(1)the priorities of
				the Fund include supporting zero carbon technologies, and
				improvements in energy efficiency in existing infrastructure that demonstrate
				an ability to be transformational in support of a country’s path toward low
				carbon development;
							(2)the disbursement
				of amounts in the Fund demonstrate a preference for zero carbon
				technologies; and
							(3)funding from the
				Fund is provided to close the gap between higher cost, cleaner technologies and
				lower cost technologies.
							(e)Coordination
				with the International Clean Energy FoundationThe Secretary of
				the Treasury shall seek to ensure that the duties and activities of the Fund
				are complementary to the duties and activities of the International Clean
				Energy Foundation as established by the Energy Independence and Security Act of
				2007 (Public Law
				110–140).
						.
			(b)Report to the
			 CongressWithin 180 days
			 after the date of the enactment of this Act, the Secretary of the Treasury
			 shall submit to the Congress a report on the operations of any fund to which
			 amounts made available under section 64 of the Bretton Woods Agreements Act are
			 provided, including a description of—
				(1)any projects for
			 which amounts have been disbursed from the fund;
				(2)the effects
			 expected by the Secretary of each such project on the overall greenhouse gas
			 emissions from the country in which the project is being carried out;
				(3)the criteria and
			 methodology used to determine the eligibility of proposed projects for funding
			 from the fund;
				(4)the progress made
			 in commencing operations of the fund, including any remaining obstacles to the
			 operations; and
				(5)any project for which amounts have been
			 disbursed from the fund which support coal or coal-related technologies, and a
			 justification for support for the project from the fund, including a
			 description of—
					(A)the
			 transformational nature of the project;
					(B)how the project is
			 consistent with the national low carbon strategy of the country
			 involved;
					(C)the degree to
			 which the project reduced GHG emissions; and
					(D)the degree to
			 which the technology was a higher cost technology relative to other available
			 technologies.
					(c)Sense of the
			 CongressIt is the sense of the Congress that small and
			 medium-sized enterprises—
				(1)are an important
			 source of technological innovation and economic development globally;
				(2)can and should
			 play an important role in the dissemination and implementation of innovative
			 clean technologies in developing countries; and
				(3)should be
			 supported through any fund referred to in subsection (b).
				2.Use of greenhouse
			 gas accounting by the multilateral development banksTitle XIII of the International Financial
			 Institutions Act (22 U.S.C. 26m–262m–7) is amended by adding at the end the
			 following:
			
				1308.Use of
				greenhouse gas accounting by the multilateral development banks
					(a)In
				generalThe Secretary of the
				Treasury shall seek to ensure that each multilateral development bank (as
				defined in section 1701(c)(4)) adopts and implements Greenhouse Gas (GHG)
				accounting in analyzing the benefits and costs of all projects for which
				funding is sought from the bank.
					(b)Sense of the
				CongressIt is the sense of the Congress that adopting and
				implementing GHG accounting includes—
						(1)calculating net
				carbon flows;
						(2)establishing
				uniform calculation techniques, with provision for modification as professional
				standards evolve;
						(3)making public the
				calculation techniques and the calculations;
						(4)adopting and
				making public a uniform carbon charge rate which appropriately reflects the
				global social cost of a unit of carbon emissions; and
						(5)performing carbon
				GHG accounting, including a full carbon charge for each project, defined as the
				net carbon flow multiplied by the carbon charge
				rate.
						.
		
